         Case 4:19-cr-00037-BSM Document 22 Filed 01/10/19 Page 1 of 3
                                                                                        FILED
                                                                                     U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT ARKANSAS


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS                      JAMES W. McCO
                                                                              By: _ _ _     ~~++-=~=
UNITED STATES OF AMERICA                      )      No. 4:19CR    l(i02,r   ~B
                                              )
v.                                            )      21 U.S.C.   §§ 841(a)(l), (b)(l)(A), 846
                                              )      18 U.S.C.   § 924(c)(l)(A)(i)
JOSE REYES-SANCHEZ,                           )      18 u.s.c.   § 3013
EMIDIO MANZANARES-CASTRO,                     )      18 u.s.c.   § 3571
      aka Emidio Manzaros,                    )      18 U.S.C.   § 3583
      aka Apple Amado Castroll-Leon           )

                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

       Beginning in or about August 2018, and continuing through on or about December 13,

2018, in the Eastern District of Arkansas, and elsewhere, the defendants,

                                 JOSE REYES-SANCHEZ, and

                             EMIDIO MANZANARES-CASTRO,
                     aka Emidio Manzaros, aka Apple Amado Castroll-Leon,

conspired and agreed with each other, and with others known and unknown to the grand jury, to

knowingly and intentionally possess with intent to distribute and to distribute methamphetamine

(actual), a Schedule II controlled substance; in violation of Title 21, United States Code, Section

841(a)(l).

       With respect to the defendants,

                                 JOSE REYES-SANCHEZ, and

                             EMIDIO MANZANARES-CASTRO,
                     aka Emidio Manzaros, aka Apple Amado Castroll-Leon,

the amount of methamphetamine involved in the conspiracy attributable to each of them as a

result of his own conduct, and the conduct of other co-conspirators reasonably foreseeable to

him, is 50 grams or more ofmethamphetamine (actual), in violation of Title 21, United States
         Case 4:19-cr-00037-BSM Document 22 Filed 01/10/19 Page 2 of 3



Code, Sections 841(a)(l) and 841(b)(l)(A).

       All in violation of Title 21, United States Code, Section 846.

                                         COUNT TWO

       On or about August 17, 2018, in the Eastern District of Arkansas, the defendant,

                                     JOSE REYES-SANCHEZ,

did knowingly and intentionally distribute 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A).

                                        COUNT THREE

       On or about October 10, 2018, in the Eastern District of Arkansas, the defendants,

                                    JOSE REYES-SANCHEZ, and

                            EMIDIO MANZANARES-CASTRO,
                    aka Emidio Manzaros, aka Apple Amado Castroll-Leon,

did knowingly and intentionally distribute 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A).

                                         COUNTFOUR

       On or about November 29, 2018, in the Eastern District of Arkansas, the defendants,

                                    JOSE REYES-SANCHEZ, and

                            EMIDIO MANZANARES-CASTRO,
                    aka Emidio Manzaros, aka Apple Amado Castroll-Leon,

did knowingly and intentionally distribute 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A).
         Case 4:19-cr-00037-BSM Document 22 Filed 01/10/19 Page 3 of 3



                                         COUNT FIVE

       On or about December 13, 2018, in the Eastern District of Arkansas, the defendant,

                            EMIDIO MANZANARES-CASTRO,
                    aka Emidio Manzaros, aka Apple Amado Castroll-Leon,

did knowingly and intentionally possess with intent to distribute 50 grams or more of

methamphetamine (actual), a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A).

                                          COUNT SIX

       On or about December 13, 2018, in the Eastern District of Arkansas, the defendant,

                            EMIDIO MANZANARES-CASTRO,
                    aka Emidio Manzaros, aka Apple Amado Castroll-Leon,

knowingly possessed a Hi-Point .40 caliber firearm, bearing serial number 7257737, and a

Deutche Werke .32 caliber firearm, bearing serial number 114635, in furtherance of the drug

trafficking crime set forth in Count Five herein, for which he may be prosecuted in a court of the

United States.

       All in violation of Title 18, United States Code, Section 924(c)(l)(A)(i).
